Citation Nr: 1429803	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-18 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left knee disorder.




ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to June 1976.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2013 the Board denied this left knee disorder claim, as well as others for right knee and spine disorders.  In response the Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In a February 2014 Memorandum Decision, the Court vacated the Board's decision denying this left knee disorder claim and remanded it for further proceedings consistent with the decision.  However, the Court affirmed the Board's denial of the other claims for right knee and spine disorders, so those claims are no longer at issue.

As concerning this remaining left knee disorder claim, the Board, in turn, is remanding it to the Agency of Original Jurisdiction (AOJ).


REMAND

The Court remanded this claim for further consideration of whether the Veteran's statements alleging his left knee has been painful ever since his service are credible.  In denying the claim, the Board had relied on an April 2012 VA examiner's opinion that the Veteran's left knee disorder was unrelated to his service since he did not provide documentation of continuous knee pain since separating from service.  That was an apparent reference to medical documentation, such as in the way of actual treatment records, rather than just lay testimony making this allegation.  The Court pointed out that, therefore, was an inadequate opinion because it was in violation of the U. S. Court of Appeals for the Federal Circuit's holding in Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Office of General Counsel, who represented the Secretary in the appeal to the Court, agreed.


In Buchanan, the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc.).  The Federal Circuit Court went on to indicate in Buchanan, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record").  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (indicating that, 
for non-combat Veterans providing non-medical related testimony regarding an event during service [or where the incident, event, injury or disease in question is not claimed to have occurred in combat], Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements).  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

This notion of showing continuity of symptomatology (continuous symptoms) since service is an alternative means of establishing the required etiological link between current disability and service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), citing 38 C.F.R. § 3.303(b).  But to take advantage of this alternative pleading-and-proof requirement, the condition being claimed has to be one that VA considers "chronic", per se, which in turn is defined by § 3.309(a).  Degenerative joint disease (i.e., arthritis) is one such disease.


Although, as the Board indicated when previously deciding this claim in February 2013, there is no disputing the Veteran has arthritis in his right knee, it is not entirely clear whether he also does in his left knee.  In that prior decision the Board conceded that he had sustained a left knee strain, so at least had shown he has a left knee disability, but also pointed out there was not even suspicion of arthritis in this knee or consequent pain until, at the earliest, 2002, so not until decades after his military service had ended in June 1976, also well after he had injured this knee during his service in a June 1974 motor vehicle accident (MVA).

That notwithstanding, the Board equally conceded that "symptoms, not treatment [for them], are the essence of any evidence of continuity of symptomatology."  See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  The Board also acknowledged that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

The Board therefore is requesting another medical nexus opinion regarding the etiology of the Veteran's left knee disability - and specifically in terms of its purported relationship with his service.  

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  If possible, arrange for the April 2012 VA examiner to provide a supplemental medical opinion on the likelihood (very likely, as likely as not, or unlikely) that the Veteran's current left knee disability is related to injury to this knee during his service, including in the June 1974 MVA mentioned.  If, for whatever reason, this VA examiner is unavailable, have a suitable substitute provide this necessary additional comment (supplemental or addendum opinion).  In this eventuality, this may require having the Veteran reexamined, but this is left to the substitute's discretion as to whether another actual examination is necessary - also realizing the Veteran apparently is incarcerated.

The Veteran injured his left knee in the June 1974 MVA.  His left knee was swollen due to fluid retention secondary to the accident, and it was drained.  In February 1975 he reported it felt better, except under stress, but a McMurray's test was negative, and he had no swelling or tenderness.  His separation examination also found no orthopedic abnormalities, so including as referable to this knee.  His military service ended in June 1976.

Post-service records show a complaint of tenderness on the lateral side of the left knee in September 1988.  But no diagnosis was made.  He also had left knee pain starting in August 2002 after climbing down a ladder; that was the first suspicion of arthritis in this knee.

He nonetheless has alleged persistent pain in this knee since the 1974 injury.

The VA examiner, whoever ultimately designated, therefore is asked to consider this allegation when formulating the requested opinion, and advised that the lack of documentation during the many intervening years of such symptoms as pain, etc., is not altogether dispositive of whether the Veteran had existing disability, although this is a valid consideration in determining whether he did (just cannot be the sole or only reason for concluding he necessarily did not).  Ultimately, the Board will have to assess the credibility of his lay testimony concerning this, to, along with its competency, determine its ultimate provative value.

If, as the previous examiner concluded, it is significant the Veteran did not earlier complain about or request treatment for his knee pain and other symptoms, so as to in turn medically document any then existing left knee disability, then there at least has to be explanation of why it is justifiable to have this expectation of medical documentation in the file, such as in the way of actual treatment records.

The opinion on causation must be supported by explanatory rationale, if necessary citing to specific evidence in the file supporting conclusions.

2.  Ensure the opinion is responsive to this determinative issue of causation and, as the Court has directed, considers the Veteran's lay statements regarding purportedly having experienced continuous symptoms (e.g., knee pain, etc.) since his service.  If it does not, obtain all necessary additional information.  38 C.F.R. § 4.2.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, provide the Veteran a supplemental statement of the case (SSOC) and allow him time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



